Taylor, C. J.,
(Concurring.) I concur in the opinion prepared by Mr. Justice Whitfield. The question presented turns upon the proper interpretation of Section 35 of Article V of our Constitution as amended in 1910, to read as follows: “No courts other than herein specified shall be established in this State, except ' that the Legislature may provide for the creation and establishment of such additional Judicial Circuits as may from time to time become necessary, and *144for the appointment by the Governor and confirmation by the Senate of additional Circuit Judges therefor,” &c.r and upon the provision in Section 8 of Article V that reads as follows: “And one judge shall be assigned to each Circuit.” The contention is that the use of the plural word “judges” in Section 35 cuts down the inhibition contained in Section 8 above against the assignment of but a single judge to any judicial circuit, and permits the assignment of two or more Circuit Judg'es to any Judicial Circuit. This contention is I think a strained construction1 of the organic provision, and is untenable. The collective plurals “Judicial Circuits,” had been used in same sentence of the section just previously to the provision for the appointment of “additional Circuit Judges therefor,” and to be grammatically correct, where the section was ex-pressedly dealing with a plurality of Circuits, in providing judges for such plurality of Circuits the plural word “judges” had to be used. To what does the word “therefor” in the section refer ? Clearly to the collective plural “Judicial Circuits” just preceding it. It is perfectly clear to my mind that the section uses the plural word “judges”" not with reference to any single circuit, but expressedly uses it collectively with reference to a plurality of Circuits. If the construction contended for is permissible from the use of the plural word “judges” in this section then it is inevitable that every single judicial circuit established since the adoption of the amendment must have assigned to it more than one or a plurality of Circuit Judges in order to a compliance with the organic law, since the Section 35, if so construed, does not leave it to the discretion of the legislature to provide for one or more judges for any one-of such additional judicial circuits, but for “additional judges therefor.” I cannot give my *145consent to the construction contended for, when its adoption would uproot the settled and undeviating policy of this State from its admission into the Union as a State until this time, and when the contrary construction has been put upon the section by the legislature and by the people at the polls in the adoption in 1912 of Section 42 to Article V of our organic law expressly permitting the appointment in Duval County of one more Circuit Judge in addition to the one already assigned to the Fourth Circuit. I therefore concur in the conclusions reached by Mr. Justice Whitfield.